PER CURIAM.
Petitioner, HOPO Corporation, seeks certiorari review of an order denying its motion to dissolve a lis pendens. See Archer v. Archer, 692 So.2d 1009 (Fla. 4th DCA 1997). Based on our decision in Marbin v. Cohen, 789 So.2d 1193 (Fla. 4th DCA 2001), we grant the petition as HOPO Corporation has not been joined as a party in the pending dissolution of marriage action. We quash the trial court’s order denying the motion to dissolve HOPO’s lis pendens; the motion should have been granted.
POLEN, C.J., STEVENSON and HAZOURI, JJ., concur.